*628Based upon this court’s independent review of the record, we conclude that arguable issues exist with respect, inter alia, to whether the defendant’s trial counsel was ineffective. Under the circumstances, the motion of the defendant’s assigned counsel to be relieved as counsel is granted and new appellate counsel is assigned (see, People v Gonzalez, 47 NY2d 606, on remand 74 AD2d 928, appeal after remand 81 AD2d 838; People v Casiano, 67 NY2d 906; People v Miller, 99 AD2d 1021). Weinstein, J. P., Eiber, Sullivan and Balletta, JJ., concur.